At the March Term, 1939, of the circuit court, above designated court, the grand jury found, and returned into open court, an indictment against this appellant charging him with the offense of murder in the first degree. Specifically, that he unlawfully, and with malice aforethought, killed Newt Garrison by shooting him with a shot gun, etc. The indictment was duly filed on March 23, 1939.
Upon said indictment he was duly arraigned on March 28, 1939, whereupon the defendant interposed his plea of "not guilty." The trial resulted in his conviction for the offense of manslaughter in the first degree, and the jury fixed his punishment at imprisonment for ten years. The court duly sentenced him to serve a period of ten years in the penitentiary. From the judgment of conviction this appeal was taken. The cause must be and is affirmed as the appeal is upon the record proper only. There is no error apparent on the record. In the absence of a bill of exceptions the action of the court in refusing special written charges to defendant is not presented for consideration.
Affirmed.